Landis, J.
In accordance with stipulation of counsel that the items of merchandise marked “E” covered by the foregoing protests consist of plaques similar in all material respects to those the subject of Arnart Imports, Inc. v. United States (54 Cust. Ct. 187, C.D. 2531), and that the items of merchandise marked “W” covered by the foregoing protests consist of statuary, sculptures, and/or copies, replicas, or reproductions thereof, valued at not less than $2.50 each, similar in all material respects to those the subject of Wm. S. Pitoaim Corp. v. United States (39 CCPA 15, C.A.D. 458), the claims of the plaintiffs were sustained.